Citation Nr: 1440744	
Decision Date: 09/12/14    Archive Date: 09/18/14

DOCKET NO.  11-31 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for a left shoulder disability.

4.  Entitlement to service connection for a back disability, to include as secondary to service-connected right knee tendonitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A.M. Clark, Counsel
INTRODUCTION

The Veteran served on active duty from July 1959 to January 1978. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from January 2010 (hearing loss, shoulder, back) and April 2010 (hypertension) rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

The issue of entitlement to total disability based upon individual unemployability (TDIU) has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).

The Board has not only reviewed the Veteran's physical claims file, but also the Veteran's file on the 'Virtual VA' system to insure a total review of the evidence.


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss and hypertension had their onset in service or are otherwise etiologically related to his active service. 

2.  Left shoulder and back disabilities were not shown during active duty, were not diagnosed until many years post-service, and the competent and credible evidence fails to establish an etiological relationship between the Veteran's left shoulder and back disabilities and his active service, or between his back disability and his service-connected right knee tendonitis.





CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2013).

2.  Hypertension was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

3.  A left shoulder disability was not incurred in or aggravated by service, and may not be presumed related to service.  38 U.S.C.A. §§ 1110, 1111, 1131, 1132, 5103(a), 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2013).

4.  A back disability was not incurred in or aggravated by service, and may not be presumed related to service, nor is it proximately due to or the result of his service-connected right knee tendonitis.  38 U.S.C.A. §§ 1110, 1111, 1131, 1132, 5103(a), 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§  1110, 1131  (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/ Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  

In addition to the regulations cited above, service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2013).  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.

Finally, 38 U.S.C.A. § 1154(a) requires that VA give 'due consideration' to 'all pertinent medical and lay evidence' in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, '[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

Bilateral Hearing Loss and Hypertension

The Veteran alleges that he has developed a bilateral hearing loss disability and hypertension due to his active military service.  Criteria for service connection are outlined above.  See 38 U.S.C.A. §§  1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  Certain chronic diseases, including sensorineural hearing loss and hypertension, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).

A 'hearing loss' disability is defined for VA compensation purposes with regard to audiological testing involving pure tone frequency thresholds and speech discrimination criteria.  38 C.F.R. § 3.385 (2013).  The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

With respect to his hearing loss claim, the Veteran's contentions regarding noise exposure are supported by the information contained in his DD Form 214.  The Veteran served as a Communications Technician.  The Veteran asserts that part of his duties in service included copying Morse code extensively.  Moreover, he asserts that he was exposed to noise in service when firing various weapons.  See June 2009 Hearing Loss Questionnaire.  

By the nature of his occupation during service, the Board concedes that the Veteran was exposed to acoustic trauma.  Service treatment records reflect whispered hearing test results of 15/15, bilaterally, in October 1962, September 1963, December 1963, and September 1969.  A May 1973 examination reflected audiometric findings in the right ear of 20 (500 Hz), 15 (1000 Hz), 5 (2000 Hz.), 25 (3000 Hz.) and 20 (4000 Hz.); left ear findings included 15 (500 Hz.), 15 (1000 Hz.), 25 (2000 Hz.), 30 (3000 Hz.), and 30 (4000 Hz.). Audiometric findings were not noted on his January 1978 separation examination. 

With respect to his hypertension claim, in-service blood pressure readings included 128/70 (October 1962), 110/80 (May 1963), 116/60 (September 1963), 140/72 (December 1963), 128/72 (September 1969), 114/68 (May 1973), 140/70 (February 1976), and 110/58 (January 1978). 

Post-service records include a March 1979 VA examination, a little over a year following separation from service, with blood pressure readings of 136/100, 150/90, and 136/100.  The Veteran has subsequently been diagnosed with hypertension.  Post-service treatment records additionally reflect a diagnosis of bilateral sensorineural hearing loss.  

In an August 2009 VA audiological examination the VA examiner opined that she could not resolve the etiology of the Veteran's current hearing loss without result to mere speculation.  She noted that the Veteran's service records revealed whispered and spoken voice testing scores of 15/15 bilaterally upon enlistment into the military.  The VA examiner indicated that whispered and spoken voice tests are insensitive to high-frequency hearing loss, the type of hearing loss most commonly associated with noise exposure and therefore and not reliable evidence of normal hearing. 

The Board finds that there is evidence both for and against the Veteran's claim for bilateral hearing loss.  On one hand, the Veteran is credible and the noise exposure he described appears consistent with the nature of his military duties.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  On the other hand, there aren't any complaints of hearing problems in service, and the VA examiner was unable to opine whether or not the Veteran's hearing loss is caused by his military noise exposure.

Having carefully and sympathetically weighed all the evidence of record, the Board must find that it is at least in equipoise regarding whether the Veteran's bilateral hearing loss had onset in service or was caused or aggravated by the Veteran's active service.  Accordingly, the benefit of the doubt is resolved in the Veteran's favor and entitlement to service connection for bilateral hearing loss is granted. 

With respect to his claim for hypertension, after considering the Veteran's history, a February 2010 VA examiner opined that the Veteran's hypertension appears more likely than not to have commenced while in the service.  The Board recognizes that the rationale for this opinion is somewhat lacking.  Nevertheless, there is no medical opinion that conflicts with the February 2010 VA opinion.  Accordingly, the Board finds that the point of relative equipoise has been reached regarding a nexus between the Veteran's service and his current hypertension.  Therefore, with resolution of all reasonable doubt in favor of the claim, the Board finds that service connection for hypertension is warranted.  

With respect to his hypertension claim, the Board additionally notes that a service connection claim for hypertension was initially noted on a May 1979 rating decision.  At the time the RO deferred a decision regarding this issue.  It appears that this was never adjudicated.  Therefore, the Veteran's current claim for service connection for hypertension may stems back to his January 1979 claim.  The RO should consider this issue.  However, the effective date of the claim is not before the Board at this time and the Board makes no recommendation on this issue.  

Left Shoulder and Back 

The Veteran asserts that he has a left shoulder disability that stems from a 1968 injury playing flag football.  He additionally attributes his back disability to service or to his service-connected right knee tendonitis. 

As an initial matter, the service treatment records reflect no complaints of, treatment for, or a diagnosis related to a left shoulder or back disability.  A January 1978 separation examination reflected a normal clinical evaluation of his upper extremities and his spine.  The Veteran himself denied a painful or "trick" shoulder and recurrent back pain on a report of medical history completed at that time, providing factual evidence against his own claims. 

Next, post-service evidence does not reflect complaints of left shoulder or back problems for many years after service discharge.  Specifically, treatment records first reflect complaints of back problems in January 1999.  Shoulder pain was first noted on a January 2002 private treatment record.  Diagnoses of degenerative disc disease and degenerative changes of the thoracic spine have been subsequently rendered.  Arthritis of the left shoulder has also now been diagnosed.  Such tends to negate a finding for service connection based on direct service incurrence or under a presumptive basis.

The Veteran's reported history of continued symptomatology since active service has also been considered but is not found to be accurate.  In making this determination, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

Notably, records do not reflect problems relating to his left shoulder until 2002 and his back until 1999.  The mere absence of medical records does not contradict a Veteran's statements about his symptom history.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  However, if it is determined based upon reliable evidence that there was an extended period of time after service without any manifestations of the claimed condition, then that tends to weigh against a finding of a connection between the disability and service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  In this case, the Board finds that the Veteran did not experience any symptoms of the claimed conditions for over 20 years after service.  This long period without problems weighs against the claims.  Significantly, the Veteran has not provided any explanation as to why he delayed seeking treatment or filing a claim for his left shoulder and back for over 20 years following separation from service.  

Moreover, importantly, although he filed service connection claims for prostatitis, tendinitis of the right knee, rhinitis, hypertension and tinea cruris in January 1979 (clearly indicating that the Veteran did know how to file a claim); it was not until 2009 that he initially filed a claim for left shoulder and back disabilities.  

The fact that the Veteran was aware of the VA benefits system, but did not file a claim for disability benefits for his left shoulder or back at that time, weighs heavily against his credibility.  Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (Lance, J., concurring) (discussing the distinction between cases in which there is a complete absence of any evidence to corroborate or contradict the testimony, and cases in which there is evidence that is relevant either because it speaks directly to the issue or allows the Board as fact finder to draw a reasonable inference).  

Simply stated, the Veteran knew how to file a claim in 1979 but did not initially file claims for these problems until 2009.

Had the Veteran been experiencing left shoulder or back problems at that time, there seems to be no reason why the Veteran would not have also filed compensation claims for his left shoulder and back at that time.  The value of the Veteran's assertions are additionally diminished, given that there is clinical evidence indicating that his left shoulder and back were normal at the time he left service.  

Accordingly, the Board finds the Veteran's statements asserting continuity of symptomatology of left shoulder and back problems since service lack credibility and are without probative value.  See, e.g. Madden v. Gober, 125 F.3d 1477, 1481 (1997) (the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration a veteran's statements, it may consider whether self-interest may be a factor in making such statements).  Continuity of symptomatology has not here been established, either through the competent evidence or through the Veteran's statements. 

Having determined that the Veteran's alleged clinical history regarding onset and continuity of left shoulder and back problems are not consistent with the evidence, the Board next considers that service connection may be granted when the evidence establishes a medical nexus between active duty service and current complaints.  The evidence does not indicate that the problems the Veteran has today are connected to service.  Moreover, the evidence does not demonstrate that the Veteran's back disability is secondary to his service-connected right knee tendonitis.  The service and post-service evidence provide particularly negative evidence against these claims. 

The Board has closely reviewed the medical and lay evidence in the Veteran's claims file and finds no evidence that may serve as a medical nexus between the Veteran's service and his left shoulder or back disabilities, or between his back disability and his service-connected right knee tendonitis.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), the specific issues in this case, the etiology of degenerative disc disease/degenerative joint disease, fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claims for service connection on both a direct and secondary basis and there is no doubt to be otherwise resolved.  As such, the appeal is denied.

II.  Duties to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

As the Veteran's claims for service connection for a bilateral hearing loss disability and hypertension are being granted on the merits, any error that was committed with respect to either the duty to notify or the duty to assist was harmless and need not be further considered with regard to these specific issues.  

With respect to his claims for left shoulder and back disabilities, the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir., 2004).  An RO letter dated in June 2009 informed the Veteran of all three elements required by 38 C.F.R. § 3.159(b).  As such, the VCAA duty to notify was satisfied.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records, VA medical records, and identified private treatment records have been obtained.  Moreover, the Board has reviewed the Veteran's Virtual VA (VVA) claims file and Veterans Benefits Management System (VBMS) file.  
The Veteran has also not identified any additional outstanding evidence that could be obtained.  

With respect to his service connection claims for left shoulder and back disabilities, as they relate to service, and as his back disability relates to his service-connected right knee, the Board notes that VA examinations and medical opinions were not obtained.  The Board finds that an additional Remand to obtain such opinions is not warranted. In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

With respect to the third factor above, the Veterans Court has stated that this element establishes a low threshold and requires only that the evidence 'indicates' that there 'may' be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that 'indicate' that a current disability 'may be associated' with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Federal Circuit has addressed the appropriate standard to be applied in determining whether an examination is warranted.  In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that while there must be 'medically competent' evidence of a current disability, 'medically competent' evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277.  On the other hand, a conclusory generalized lay statement suggesting a nexus between a current disability and service would not suffice to meet the standard of subsection (B), as this would, contrary to the intent of Congress, result in medical examinations being 'routinely and virtually automatically' provided to all veterans claiming service connection.  Waters, 601 F.3d at 1278-1279.

Here, the only evidence of current left shoulder and back disabilities related to service, or that his back disability is related to his service-connected right knee, is the Veteran and his representative's own conclusory generalized lay statements, which are unsupported by the medical evidence.  Although the Veteran believes that his left shoulder and back disabilities should be service connected, the fact remains that none of his arguments have been bolstered by the opinion of any medical professional. Or the records as a whole, which provide highly probative evidence against this claim.  Accordingly, the Board finds that referral for a VA medical examination or opinion is not warranted.  

As such, the lay statements that are of record are simply insufficient to trigger VA's duty to provide an examination with an opinion.  See Waters, 601 F.3d 1274.

The Board concludes that all the available records and medical evidence have been obtained in order to make adequate determinations as to these claims.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002)





ORDER

Service connection for bilateral hearing loss is granted.

Service connection for hypertension is granted.

Service connection for a left shoulder disability is denied.

Service connection for a back disability, to include as secondary to service-connected right knee tendonitis, is denied.



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


